UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

CENGAGE LEARNING, INC., BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC d/b/a MACMILLAN LEARNING, ELSEVIER
INC., MCGRAW HILL LLC, and PEARSON
EDUCATION, INC.,

Plaintiffs,
Vv.

DOE 1 d/b/a ALLEBOOKSVITAL.COM, DOE 2
d/b/a ANLIFESTYLES.COM, DOE 3 d/b/a
BLOGSHIRTS68.CLUB, DOE 4 d/b/a
BOOKDESKSHOP.COM, DOE 5 d/b/a
BOSSIVA.COM, DOE 6 d/b/a
DUPLANACA.COM, DOE 7 d/b/a
DURANBOOKS.COM, DOE 8 d/b/a
EBESTREADER.COM, DOE 9 d/b/a

EBOOK. ENGASTORE.COM, DOE 10 d/b/a
EBOOKCLOUDS.COM, DOE 11 d/b/a
EBOOKLISTTOP.COM, DOE 12 d/b/a
EBOOKSMARTLY.COM, DOE 13 d/b/a
EBOOKSNOW.ORG, DOE 14 d/b/a
EBOOKSPACES.COM, DOE 15 d/b/a
EBOOKSPOT.SHOP, DOE 16 d/b/a
EBOOKSROCKET.COM, DOE 17 d/b/a
ECOEBOOK.COM, DOE 18 d/b/a
EDUPLIFY.COM, DOE 19 d/b/a
EPERFECTEDU.COM, DOE 20 d/b/a
ESTORESELECT.COM, DOE 21 d/b/a
EVOMALLS.COM, DOE 22 d/b/a
FRIDAYCOLLECTION.MYSHOPIFY.COM, DOE
23 d/b/a GOGOODDISCOUNT.COM, DOE 24
d/b/a HLSHIRT.COM, DOE 25 d/b/a
HUNTERBUUK.COM, DOE 26 d/b/a
INTELLEGANTMARKETS.COM, DOE 27 d/b/a
IZIEBOOK.COM, DOE 28 d/b/a JENLION.CO,
DOE 29 d/b/a JENWIND.CO, DOE 30 d/b/a
JOLOSTORE.COM, DOE 31 d/b/a KA-
SHOPP.MYSHOPIFY.COM, DOE 32 d/b/a
KIWIBOOKCLUB.MYSHOPIFY.COM, DOE 33
d/b/a MAGIC.ENGASTORE.COM, DOE 34 d/b/a
NOAMALLS.COM, DOE 35 d/b/a

 

Case No. 20-cv-769-JGK.

 
OSCARMALLS.COM, DOE 36 d/b/a

PAY VERSITYSTORE.MYSHOPIFY.COM, DOE
37 d/b/a PRICEAIRSTORE.COM, DOE 38 d/b/a
RITZYISH.US, DOE 39 d/b/a SHEELLAS.COM,
DOE 40 d/b/a SMART-EDU-
STORE.MYSHOPIFY.COM, DOE 41 d/b/a
SOURCE4STUDENT.COM, DOE 42 d/b/a
STINGMALL.COM, DOE 43 d/b/a
STUDENTNCLASS.MYSHOPIFY.COM, DOE 44
d/b/a STUDYHALLPRESS.COM, DOE 45 d/b/a
TEESPOPS.COM, DOE 46 d/b/a
TESTBANKKLICK.COM, DOE 47 d/b/a
TOPBOOKS.ZIPLOMA.COM, AND DOE 48 d/b/a
VALERIEHOPTOP.COM

Defendants.

 

 

     

$H/D] PRELIMINARY INJUCTION

Plaintiffs Cengage Learning, Inc., Bedford, Freeman & Worth Publishing Group, LLC
d/b/a Macmillan Learning, Elsevier Inc., McGraw Hill LLC, and Pearson Education, Inc.
(collectively, “Plaintiffs”) have moved against Defendants Does 1 — 48 (collectively,
“Defendants”), doing business as, respectively, allebooksvital.com, anlifestyles.com,
blogshirts68.club, bookdeskshop.com, bossiva.com, duplanaca.com, duranbooks.com,
ebestreader.com, ebook.engastore.com, ebookclouds.com, ebooklisttop.com, ebooksmartly.com,
ebooksnow.org, ebookspaces.com, ebookspot.shop, ebooksrocket.com, ecoebook.com,
eduplify.com, eperfectedu.com, estoreselect.com, evomalls.com,
fridaycollection.myshopify.com, gogooddiscount.com, hlshirt.com, hunterbuuk.com,
intellegantmarkets.com, iziebook.com, jenlion.co, jenwind.co, jolostore.com, —ka-
shopp.myshopify.com, kiwibookclub.myshopify.com, magic.engastore.com, noamalls.com,
oscarmalls.com, payversitystore.myshopify.com, priceairstore.com, ritzyish.us, sheellas.com,
smart-edu-store.myshopify.com, | source4student.com, stingmall.com,

studentnclass.myshopify.com, studyhallpress.com, teespops.com, testbankklick.com,

 
}
topbooks.ziploma.com, and valerichoptop.com (the “Infringing Sites”), for a preliminary

injunction pursuant to Federal Rules of Civil Procedure 64 and 65, the Copyright Act (17 U.S.C.

§ 502(a)), the Lanham Act (15 U.S.C. § 1116), and N.Y. C.P.L.R. § 6201. Plaintiffs proceed on

the basis that Defendants are reproducing and distributing unauthorized electronic copies of

Plaintiffs’ copyrighted textbooks, as set forth in Plaintiffs’ Complaint.

The Court, having reviewed the Complaint, Memorandum of Law, supporting

Declarations, and all other papers submitted therewith, and the entire record herein, and having

held a hearing on the Order to Show Cause on February 24, 2020, makes the following findings

of fact and conclusions of law:

I.

Plaintiffs have served Defendants with the Complaint and Exhibits A-C, the Court’s
January 29, 2020 Ex Parte Order (“Ex Parte Order”), and Plaintiffs’ supporting papers
in connection with the Ex Parte Order. See ECF No. 9.

The Court has personal jurisdiction over Defendants under N.Y. C.P.L.R. § 302(a),
including on the grounds that Defendants sell unauthorized electronic copies of
Plaintiffs’ copyrighted textbooks (“Infringing eBooks”) through highly interactive
websites that are continuously accessible to New York consumers and/or have sold
such Infringing eBooks to New York consumers, and Plaintiffs have been injured in
New York by Defendants’ infringing conduct.

Plaintiffs are likely to succeed in showing that Defendants have infringed and are
continuing to infringe Plaintiffs’ federally registered copyrights by reproducing and
distributing the Infringing eBooks, including via the Infringing Sites.

The reproduction and/or distribution of the Infringing eBooks will result in immediate

and irreparable injury to Plaintiffs if the requested relief is not granted.

 
5. The balance of potential harm to Defendants by being prevented from continuing to
profit from their illegal and infringing activities if a preliminary injunction is issued is
far outweighed by the harm to Plaintiffs, their businesses, and the value associated
with Plaintiffs’ copyrights if a temporary restraining order is not issued. Defendants
are not harmed by being prevented from continuing to profit from illegal and
infringing activities.

6. Public interest favors issuance of a preliminary injunction in order to protect
Plaintiffs’ interests in and to their respective copyrights, and to protect the public
from being deceived and defrauded by Defendants’ infringing copies of Plaintiffs’
textbooks.

NOW, THEREFORE, IT 1S HEREBY ORDERED, in accordance with Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §
1116), and the Court’s inherent equitable power to issue provisional remedies ancillary to its
authority to provide final equitable relief, and no prior application having been granted, that:

1. Defendants, their officers, agents, servants, employees, and attorneys, and all those
in active concert or participation with any of them who receive actual notice of this preliminary
injunction are enjoined from:

a) Directly or indirectly infringing any copyrighted work that is owned or
exclusively controlled by any of Plaintiffs (“Plaintiffs’ Textbooks”), ie.,
any copyrighted work published under any of the imprints identified on
Appendix A hereto;

b) Copying, reproducing, manufacturing, downloading, uploading,

transmitting, distributing, selling, offering to sell, advertising, marketing,

 
promoting, or otherwise exploiting any of Plaintiffs’ Textbooks without
Plaintiffs’ express written authorization;

c) Enabling, facilitating, permitting, assisting, soliciting, encouraging, or
inducing the copying, reproduction, manufacture, download, upload,
transmission, distribution, sale, offering for sale, advertisement,
marketing, promotion, or other exploitation of any of Plaintiffs’ Textbooks
without Plaintiffs’ express written authorization;

d) Using, hosting, operating, maintaining, creating, or registering any
computer server, website, domain name, domain name server, cloud
storage, e-commerce platform, online advertising service, social media
platform, or payment processing service to support the Infringing Sites or
otherwise enable, facilitate, permit, assist, solicit, encourage, or induce the
infringement of Plaintiffs’ Textbooks, as set forth in subparagraphs (a)
through (c) above.

e) Transferring ownership or control of the websites, domain names, or
accounts associated with Defendants’ Infringing Sites.

2. Defendants, their officers, agents, servants, employees, and attorneys, and all those
in active concert or participation with any of them who receive actual notice of this preliminary
injunction, and any financial institutions, i.¢., banks, payment processing companies, savings and
loan associations, credit card companies, credit card processing agencies, merchant acquiring
banks, or other companies or agencies that engage in the processing or transfer of money and/or
other assets (“Financial Institutions”), who receive actual notice of this preliminary injunction,

must immediately locate all accounts holding or receiving money or other assets owned,

 
connected to, associated with, held by, or transferred in connection with Defendants’ Infringing
Sites or Defendants’ sale of Plaintiffs’ Textbooks (“Defendants’ Accounts”) and immediately
cease transferring, withdrawing, or otherwise disposing of any money or other assets in
Defendants’ Accounts or allowing such money or other assets in Defendants’ Accounts to be
transferred, withdrawn, or otherwise disposed of without prior Court approval >» A N
3. Defendants, their officers, agents, servants, employees, and attorneys, and all those \
in active concert or participation with any of them who receive actual notice of this preliminary |
injunction, shall not begin or continue to operate any website or other e-commerce business that
offers for sale, sells, or otherwise reproduces or distributes electronic copies of textbooks, books,

j

or journals without disclosing at least seven (7) days in advance to Plaintiffs’ counsel, by email |

to fleischman@oandzlaw.com, the domain name, website location, and/or URL of such website |
|

or e-commerce business.

IT IS FURTHER ORDERED that the Court’s Expedited Discovery Order contained
in the Ex Parte Order shall remain in effect until further order of the Court.

IT IS FURTHER ORDERED that this Preliminary Injunction shall remain in effect

until further order of the Court.

It is SO ORDERED this a 4 day of February, 2020, <7”

Oy (bebe

|
'
. “Jobin G: Koeltl |
‘United States District Judge A

 
   

copes } Cnet coco * bear BI
Auta Ot 222006 Ww, 2 pon eal
co fee turtle

3 1 thir ef fip ng
Oncwte! | ed ey the ade putea epee
(acilp . 0

 

 
APPENDIX A: PLAINTIFFS’ IMPRINTS

 

  

_ BEDEORD, FREEMAN AND WORTH
_ PUBLISHING GROUP, LLC.

 

 

Bedford, Freeman & Worth High School T Brooks Cole —

Publishers Cengage
Bedford/St. Martin’s Cengage Learning
BFW Course Technology
BFW High School Publishers Delmar
Freeman Gale
Macmillan Education Heinle
Macmillan Learning Milady
W.H. Freeman & Company National Geographic Learning
Worth South-Western Educational Publishing

 

Worth Publishers Wadsworth

   
   

 

 

 

   

 

 

ED UCATION HOLDINGS, LI re 8
Irwin Addison Wesley
Lange Adobe Press
McGraw-Hill Allyn & Bacon
McGraw-Hill Education Benjamin Cummings
McGraw-Hill Higher Education Brady
McGraw-Hill Professional Cisco Press
McGraw-Hill Ryerson Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange IBM Press
McGraw-Hill/Contemporary Longman
McGraw-Hill/Dushkin New Riders Press
McGraw-Hill/Irwin Peachpit Press
NTC/Contemporary Pearson
Osborne Pearson Education
Schaum’s Que Publishing

| Sams eter,
Academic Cell “Made > Simple} Books|
Academic Press Medicine Publishing
Amirsys Morgan Kaufmann Publishers
Butterworth Heinemann Mosby
Churchill Livingstone Newnes
Digital Press North Holland
Elsevier Saunders
Gulf Professional Publishing Urban & Fischer
Hanley & Belfus William Andrew

 

Knovel Woodhead Publishing

 

 
